Citation Nr: 1646126	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

2. Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Her Friend




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2009, the Board remanded the claims on appeal.  When the case returned to the Board in January 2011, the claim for service connection for chronic bronchitis was denied.  The Board also reopened and remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  The Veteran appealed the Board's denial of service connection for chronic bronchitis to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand filed by the parties, vacating and remanding the portion of the January 2011 decision that denied service connection for chronic bronchitis.  The appeal was returned to the Board and in February 2012, the Board remanded the claim for service connection for chronic bronchitis for further development.  Both service connection claims then returned to the Board where they were again remanded in December 2013 for the scheduling of a videoconference hearing.  In December 2014 the claims were again remanded by the Board for additional medical opinions. 

The Veteran testified in support of this claim during a hearing held at the RO before another Veterans Law Judge in May 2009.  That Veterans Law Judge is not available to participate in this case.  Additionally, the Veteran submitted a VA form 9 requesting a videoconference hearing in February 2016. In September 2016, the Board advised the appellant of her right to testify at a new hearing.  In October 2016, the Veteran responded to the letter and stated that she did not wish to have another hearing. 

As to the issue of entitlement to service connection for chronic bronchitis, the remand directives were not completed the appeal must be REMANDED.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Therefore, the issue of entitlement to service connection for chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An acquired psychiatric disorder was not demonstrated while on active duty.

2. The Veteran's current acquired psychiatric disorder is not related to her active military service, and a psychosis was not compensably disabling within a year of her separation from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Veteran was issued appropriate notice.  As to the duty to assist, the Board finds that all relevant, identified records have been obtained and that VA has provided an adequate VA examination with rationale.  The Board finds compliance with the Board's prior development directives as to this issue.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's November 1976 enlistment medical examination showed a normal psychiatric examination. During service in April 1977, the Veteran complained of insomnia and chest pain aggravated by emotional problems. She was treated with Atarax. The Veteran was medically discharged from service for a blood disorder. 

The Veteran's private treating physician, Dr. K. R., noted that the Veteran was first seen for treatment in July 1978 for homicidal and suicidal ideation. Dr. K.R. noted that the Veteran's current diagnosis is paranoid-type schizophrenia. These record from Dr. K.R. are date during the appellate period.  Although Dr. K.R noted that the Veteran was treated for psychiatric symptoms in 1978, after service, this clinician did not indicate that the schizophrenia began during service.  

The Veteran was afforded a VA medical examination in February 2011. The Veteran was diagnosed with schizophrenia, paranoid type. The examiner opined that it was less likely than not that the Veteran's schizophrenia was caused by or the result of the Veteran's active military service. The examiner reasoned that the Veteran was not treated for schizophrenia until 1986. The examiner noted that the Veteran had been treated for depression in the late 1970s, after separation from service. 

The Veteran was afforded a VA medical opinion in June 2015. The examiner opined that it was less likely than not that the Veteran's schizophrenia had its onset during active military service. The examiner explained that the Veteran was treated in service with Atarax, which is an antihistamine, also used to treat anxiety. The examiner explained that the Veteran was treated for insomnia and anxiety in service, which are not symptoms of schizophrenia. The examiner explained that the Veteran's service treatment records were negative for complaints of hallucinatory activity, delusions, paranoia, or thought disturbance. The examiner further noted that the Veteran stated that her symptoms did not begin until after service.  The Board finds this June 2015 opinion to be a substantial probative value based on the examiner's opinion being supported by adequate rationale and that it was made based on a review of an accurate factual basis.  The Board finds on the basis of this opinion that the Veteran's schizophrenia did not begin until several years past separation from service and that the disability is not attributable to the Veteran's period of service.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16. 370 (2002) (tinnitus); Falzone v. Brown, 8. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21. 456 (2007) (concerning rheumatic fever). 

While the Veteran asserts that her schizophrenia was caused by her active military service or was manifest during her active military service, a medically untrained layperson such as the Veteran is competent to report symptoms.  Therefore, the Veteran is competent to report her schizophrenia symptoms, as she did reporting during her VA medical examination that they began after service.  However, she is not competent to express an opinion about the cause of a disorder such as schizophrenia. 

Additionally, while there is evidence that the Veteran was treated for homicidal and suicidal ideation fifteen months after separation from military service, there is no evidence that these symptoms are related to the Veteran's schizophrenia.  To the extent that a presumption for a chronic disease applies to the Veteran's service, there is no evidence that the disease was diagnosed within one year of service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Unfortunately, another remand is required in this case. While the May 2015 VA medical examiner opined that the Veteran's chronic bronchitis clearly and unmistakably pre-existed her active military service, the examiner did not provide an adequate rationale for the opinion that it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who performed the May 2015 VA examination.  If the May 2015 examiner is available, please request that the May 2015 examiner indicate what evidence supports the opinion that the Veteran's pre-existing chronic bronchitis did not undergo an increase in severity during service beyond the natural progress of the disease. Unfortunately, the opinion only stated that the Veteran's continuation of heavy smoking is the reason for the progression of her current bronchitis. The opinion did not explain whether that also applied during service or what evidence there was from the Veteran's service that supports the opinion that the Veteran's pre-existing chronic bronchitis did not undergo an increase in severity during service beyond the natural progress of the disease.

If the May 2015 examiner is not available, provide the claims file to an examiner with the appropriate expertise to render the requested medical opinion. After review of the claims file, including the service treatment records, the examiner should offer an opinion addressing whether any currently present respiratory disability:

a) Clearly and unmistakably (obvious and manifest) existed prior to service;

b) And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c) If the examiner finds that a respiratory disability did not pre-exist active duty, he or she should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's disability is etiologically related to active duty service, to include the complaints of cough and diagnoses of acute respiratory disease and bronchitis in March and April 1977. 

The bases for all opinions expressed must be provided.

2.  Readjudicate the claim on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


